NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER RAMIREZ-GUZMAN, AKA                       No.    16-72431
Elmer Ramirez,
                                                Agency No. A205-716-738
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Elmer Ramirez-Guzman, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the dismissal of his appeal from an immigration judge’s decision

denying cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reconsider. Mohammed

v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Ramirez-Guzman’s motion

to reconsider for failure to identify any error of fact or law in the BIA’s prior order.

See 8 C.F.R. § 1003.2(b)(1). Ramirez-Guzman has not shown error in the BIA’s

prior determination that he failed to meet his burden of establishing good moral

character for cancellation of removal and voluntary departure, where record

evidence did not rule out the possibility that he actually served an aggregate period

of 180 days or more for his criminal conviction sentences. See 8 U.S.C.

§§ 1101(f)(7), 1229b(b)(1)(B), 1229c(b)(1)(B); 8 C.F.R. § 1240.8(d) (“If the

evidence indicates that one or more of the grounds for mandatory denial of the

application for relief may apply, the alien shall have the burden of proving by a

preponderance of the evidence that such grounds do not apply.”).

      To the extent Ramirez-Guzman contends the BIA was required to determine

whether his criminal convictions rendered him ineligible for cancellation of

removal under 8 U.S.C. § 1229b(b)(1)(C), or that there was ineffective assistance

of counsel in his underlying proceedings, we lack jurisdiction to consider these

unexhausted contentions. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.



                                           2                                    16-72431
2010) (this court lacks jurisdiction to review contentions not raised before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    16-72431